        CASE 0:20-cr-00299-NEB-TNL Doc. 20 Filed 02/03/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                          Case No. 20-cr-299 (NEB/TNL)

             Plaintiff,

v.                                                             ORDER

Christopher Stephen Branch,

             Defendant.


      This matter comes before the Court on Defendant Christopher Stephen Branch’s

Motion for Continuance of Motion Filing Date, ECF No. 18. Defendant has also filed a

Statement of Facts in Support of Exclusion of Time Under the Speedy Trial Act, ECF

No. 19. Defendant states that he is currently “in the process of entering MN Adult Teen

Challenge,” ECF No. 18 at 1, and expects to be moved from the facility in which he is

detained “at any time,” ECF No. 19 at 1. This has made scheduling a time to review

discovery, which includes “lots of search warrants, reports, photographs, and one

recording,” with counsel “difficult.” ECF No. 18 at 1. Defendant “request[s] that the

presently set motion filing date and motion hearing be continued until after March 15,

2021,” ECF No. 18 at 1, to “allow [him time] to acclimate to treatment” and review

discovery with defense counsel, ECF No. 19 at 1.          By e-mail correspondence, the

Government has no objection to the requested extension.

      Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for
           CASE 0:20-cr-00299-NEB-TNL Doc. 20 Filed 02/03/21 Page 2 of 4




the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On January 28, 2021, Chief Judge Tunheim entered General Order No. 25, which

continues all in-person hearings, unless the presiding judge determines that an in-person

hearing is necessary, through March 14, 2021, and orders that no new criminal trial may

commence before March 15, 2021. See generally In re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 25

(D. Minn. Jan. 28, 2021).

        General Order No. 25 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 25 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act. Should Defendant file pretrial motions, counsel for

Defendant shall also file a letter indicating whether Defendant consents to a criminal

motions hearing by videoconference. See ECF No. 17.
1
  All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
2
  See also General Order No. 19, which went into effect on September 26, 2020, and extended the Court’s
authorization to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act
“[b]ecause the emergency created by the COVID-19 outbreak continues to materially affect the functioning of court
operations in the District of Minnesota,” In re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020); General Order No. 24, which
went into effect on December 25, 2020, vacated General Order No. 19, and extended the Court’s authorization to
conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19, Gen. Order No. 24 (D. Minn. Dec. 22, 2020).
         CASE 0:20-cr-00299-NEB-TNL Doc. 20 Filed 02/03/21 Page 3 of 4




       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a

speedy trial and such continuance is necessary to provide Defendant and his counsel

reasonable time necessary for effective preparation and to make efficient use of the

parties’ resources. Based on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant’s Motion for Continuance of Motion Filing Date, ECF No. 18, is
          GRANTED.

       2. The period of time from February 1 through April 6, 2021, shall be excluded
          from Speedy Trial Act computations in this case.

       3. All motions in the above-entitled case must be filed and served consistent with
          Federal Rules of Criminal Procedure 12(b) and 47 on or before March 15,
          2021. D. Minn. LR 12.1(c)(1). Two courtesy copies of all motions and
          responses must be delivered directly to the chambers of Magistrate Judge
          Leung. 3

       4. Should Defendant file pretrial motions, counsel shall file a letter on or
          before March 15, 2021, indicating whether Defendant consents to a motion
          hearing by videoconference.

       5. Counsel must electronically file a letter on or before March 15, 2021 if no
          motions will be filed and there is no need for hearing.

       6. All responses to motions must be filed by March 29, 2021. D. Minn. LR
          12.1(c)(2).

       7. Any Notice of Intent to Call Witnesses must be filed by March 29, 2021. D.
          Minn. LR. 12.1(c)(3)(A).

       8. Any Responsive Notice of Intent to Call Witnesses must be filed by April 1,
          2021. D. Minn. LR 12.1(c)(3)(B).


3
       U.S. Mail or hand-deliver to 300 South Fourth Street, Suite 9W, Minneapolis, MN 55415.
        CASE 0:20-cr-00299-NEB-TNL Doc. 20 Filed 02/03/21 Page 4 of 4




      9. A motions hearing will be held pursuant to Federal Rules of Criminal
         Procedure 12(c) where:

            a. The government makes timely disclosures and Defendant identifies in
               the motions particularized matters for which an evidentiary hearing is
               necessary; or

            b. Oral argument is requested by either party in its motion, objection or
               response pleadings.

      10. If required, the motions hearing must be heard before Magistrate Judge Tony
          N. Leung on April 6, 2021, at 1:30 p.m., in Courtroom 9W, U.S. Courthouse,
          300 South Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

      11. TRIAL: The trial date, and other related dates, will be rescheduled to a
          date and time to be determined following a ruling on any pretrial motions.
          Counsel must contact the Courtroom Deputy for United States District
          Judge Nancy E. Brasel to confirm the new dates.



Date: February     2      , 2021                      s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota


                                               United States v. Branch
                                               Case No. 20-cr-299 (NEB/TNL)
